Citation Nr: 1009998	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  05-15 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1979 to October 
1998.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which granted entitlement 
to service connection for PTSD and assigned an initial 30 
percent evaluation, effective September 24, 2003. 

In November 2007, the Board granted an increased rating of 50 
percent for the Veteran's PTSD, and an effective date of 
September 24, 2003 was assigned by the RO in a November 2007 
rating decision.  The Veteran appealed this decision to the 
Court of Appeals for Veterans Claims (Court).   In January 
2008, the Court granted a Joint Motion for Remand filed by 
the parties, which requested that the November 2007 decision 
be vacated and remanded.  The appeal was returned to the 
Board and in April 2008 the Board determined that a rating in 
excess of 50 percent for PTSD was not warranted.  The Veteran 
again appealed the denial of his claim to the Court, and in a 
September 2009 memorandum decision the Court vacated and 
remanded the April 2008 decision.  The case has returned to 
the Board for adjudication.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD has most nearly approximated deficiencies 
in most areas of work, school, family relationships, 
thinking, judgment and mood without total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for an initial 70 percent disability rating, but 
not higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD was granted in the May 2004 
rating decision on appeal.  An initial 30 percent disability 
evaluation was assigned, effective September 24, 2003.  As 
noted above, the Board assigned an increased evaluation of 50 
percent in a November 2007 decision, an effective date of 
September 24, 2003, was assigned by the RO in a November 2007 
rating decision.  

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  In Fenderson v. West, 
12 Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a 
disability rating was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the initial 
evaluation period.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).

When evaluating the level of disability from a mental 
disorder, VA also will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD is currently evaluated as 50 percent 
disabling under Diagnostic Code 9411, in accordance with the 
General Rating Formula for Mental Disorders.  See 38 C.F.R. § 
4.130.  The Veteran maintains that the initial 50 percent 
rating should be increased to 100 percent as his PTSD is 
productive of symptomatology that has rendered him 
unemployable.

Under the general rating formula, a 50 percent rating is 
warranted for PTSD if it is productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for PTSD if the Veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
inability to establish and maintain effective relationships.  
Id.

A maximum 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Board finds that the evidence of record establishes an 
initial rating of 70 percent is warranted for the Veteran's 
PTSD.  With respect to the schedular criteria, the Veteran's 
PTSD has demonstrated some of the specific symptoms listed in 
the examples for the 70 percent rating under Diagnostic Code 
9411.  He reported having auditory and visual hallucinations 
throughout the entire claims period - although treatment 
records show he displayed no hallucinations between September 
2003 and May 2005, when hallucinations checklists indicated 
the presence of various hallucinations of varying frequency 
through January 2008, after which none were reported -- and 
complained of experiencing panic attacks several times a week 
or month to his private psychiatrist between May 2005 and 
January 2008.  Upon VA examination in January 2005, the 
Veteran also reported having some suicidal thoughts without 
intent and his records of private treatment show consistent 
reports of suicidal ideation beginning in October 2005, 
although not before then.  

In addition, the Veteran's Global Assessment of Functioning 
(GAF) scores have overall established the presence of 
moderate to severe PTSD symptoms.  According to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) (adopted 
by VA at 38 C.F.R. §§ 4.125 and 4.126 (2009)), a GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  

The Veteran's GAF scores have covered a wide range during the 
claims period.  A GAF score of 40 was assigned by his private 
psychiatrist in September 2003 and is consistent with major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. depressed man 
avoids friends, neglects family, and is unable to work).  
DSM-IV at 32.  The private psychiatrist concluded in 
September 2003 that the Veteran experienced severe and 
chronic PTSD, although he also described the Veteran as 
moderately compromised in his ability to sustain social and 
work relationships due to his PTSD.  Treatment records before 
May 2005 do not include GAF scores, but the private treatment 
records contain a GAF score of 35 in May 2005, and the GAF 
score was consistently recorded as 45 from August 2005 to 
January 2008, which is indicative of serious impairment.  
Beginning in April 2008, the GAF score was recorded as 50, 
which is the high end of the range indicative of serious 
symptoms or impairment.

In contrast to GAF scores recorded in the private treatment 
records, the GAF scores assigned by VA psychiatric examiners 
in December 2003, January 2005, and August 2006 have been 
consistent with moderate impairment.  Both the December 2003 
and January 2005 VA examiners assigned GAF scores of 55; a 
GAF score of 53 was assigned in August 2006.  These scores 
are indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers).  Id.  

It is therefore clear that the Veteran's PTSD symptomatology 
has consistently ranged from moderate to severe throughout 
the claims period.  Although a GAF score of 70, indicative of 
mild impairment, was assigned in March 2004 at the 
Fayetteville VA Medical Center (VAMC), all the Veteran's 
other GAF scores have been associated with a higher degree of 
impairment and the Board does not find that this single GAF 
score is reflective of the Veteran's disability at any time 
during the claims period, any more than the sole low score of 
35 assigned in May 2005 is reflective of the Veteran's 
disability at any time during the claims period. 

With respect to occupational impairment, the Board finds that 
the weight of the evidence establishes that the Veteran's 
PTSD has had an effect on his employment, but has not 
rendered the Veteran totally impaired occupationally.  The 
Veteran's private psychiatrist opined in September 2003 and 
February 2005 that the Veteran was unemployable due to PTSD.  
However, upon VA examinations in December 2003 and January 
2005, the Veteran reported that he had been laid off from 
work due to physical ailments affecting his joints and heart.  
The Veteran also reported that his isolation and difficulty 
concentrating affected his employment, and based on these 
statements the January 2005 VA examiner found that the 
Veteran was not precluded from working due to his PTSD and 
manifested only moderate occupational impairment.  Similarly, 
upon VA examination in August 2006, the Veteran was found to 
have the same level of occupational functioning.  Therefore, 
although the Veteran's private psychiatrist expressed the 
opinion that the Veteran was unemployable due to his mental 
disability, the Veteran's own statements and the conclusions 
of a VA examiner establish that his occupational functioning 
is not totally impaired due solely to PTSD.  

The Veteran's PTSD has also affected his social functioning 
but has also not resulted in total impairment.  The Veteran 
has remained married throughout the entire claims period and 
characterized his relationship with his family as close. 
However, he has consistently reported that he isolates 
himself from others and has only limited leisure and 
recreational pursuits.  In a January 2005 statement, the 
Veteran noted that he preferred to be alone, and both the VA 
examiners and the Veteran's private psychiatrist have 
characterized his social impairment resulting from PTSD as 
moderate.  The record therefore establishes the presence of 
moderate, not total, social impairment.  

The criteria for a 70 percent rating for a psychiatric 
disability are met if there are deficiencies in most of the 
areas of work, school, family relations, judgment, thinking, 
and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  
In this case, the Veteran has manifested moderate 
occupational and social impairment as a result of his PTSD.  
He also consistently exhibited a tense, anxious, and 
depressed mood during both private and VA examinations.  
While the record does not establish the presence of any 
deficiencies in the areas of family relations, judgment, or 
thinking, the Board finds that the severity of the Veteran's 
symptoms throughout the claims period, together with 
consistent reports of hallucinations and of suicidal ideation 
during some periods covered by this evaluation, and his 
occupational, social, and mood impairment, are sufficient to 
more nearly approximate the criteria for a 70 percent rating 
and warrant a higher initial rating of 70 percent for PTSD.  

An initial rating in excess of 70 percent is not warranted as 
the evidence does not establish the presence of total 
occupational and social impairment resulting from the 
Veteran's PTSD at any time during the claims period.  As 
noted above, the evidence of record indicates the presence of 
only moderate impairment to social functioning, and while 
some effect on employability has been found, the weight of 
the evidence does not establish that the Veteran has been 
unemployed due to his PTSD during the applicable period.  
Additionally, although the Veteran has complained of some 
auditory and visual hallucinations, these have not been 
demonstrated on VA examination nor have they been 
characterized as persistent, and he has not manifested any 
other symptoms associated with a 100 percent rating under the 
general rating formula.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  The preponderance of the evidence is thus against a 
finding that the severity of the Veteran's symptoms are 
contemplated by a 100 percent rating as his PTSD has not met 
or approximated total occupational or social impairment at 
anytime during the claims period.  38 C.F.R. §§ 4.7, 4.21. 

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a veteran is entitled to an extra-
schedular rating: (1) the established schedular criteria must 
be inadequate to describe the severity and symptoms of the 
claimant's disability; (2) the case must present other 
indicia of an exceptional or unusual disability picture, such 
as marked interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  His PTSD is manifested by symptoms 
such as intrusive thoughts, flashbacks, sleep disturbance, 
panic attacks, and a depressed mood that result in social and 
occupational impairment.  These manifestations are 
contemplated in the rating criteria.  The rating criteria are 
therefore adequate to evaluate the Veteran's disability and 
referral for consideration of extraschedular rating is not 
warranted.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, 
and private medical records.  Additionally, the Veteran was 
provided proper VA examinations in response to his claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to an initial rating of 70 percent for PTSD is 
granted.  



REMAND

A total rating based on unemployability was denied in a 
November 2004 rating decision; this action was not appealed.  
Nevertheless, the Board also notes that the Court has 
recently held that a request for a total disability rating 
due to individual employability resulting from service-
connected disability (TDIU), whether expressly raised by a 
veteran or reasonably raised by the record, is not a separate 
claim for benefits, but is rather part of the adjudication of 
a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447 (2009).  Thus, when entitlement to TDIU is 
raised during the appeal of a rating for a disability, it is 
part of the claim for benefits for the underlying disability.  
Id at 454.

The record contains both lay and medical evidence that the 
Veteran's service-connected disabilities have significantly 
impaired his employment.  While the Court has determined that 
a claim for TDIU is part of a claim for an increased rating, 
the RO has not explicitly adjudicated the entitlement to TDIU 
since its initial denial of the claim in a November 2004 
rating decision.  Since then, the Veteran has submitted 
evidence of occupational impairment stemming from his 
service-connected PTSD and right knee disabilities.  He would 
therefore be prejudiced if the Board were to decide this 
claim without prior adjudication by the RO.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the issue of entitlement to 
TDIU.  

2.  If TDIU is not granted, the AOJ 
should issue a supplemental statement of 
the case, before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


